United States Court of Appeals
                     For the First Circuit

Nos. 15-1542,
     15-1612
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   JOSEPH BURHOE, a/k/a Jo Jo,
                         and JOHN PERRY,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Denise Jefferson Casper, U.S. District Judge]


                              Before
                 Torruella, Kayatta, and Barron,
                         Circuit Judges.


     Miriam Conrad, Chief, Federal Public Defender, with whom
Judith H. Mizner, Assistant Federal Public Defender, was on brief,
for appellant Burhoe.
     Michael R. Schneider, with whom Jeffrey G. Harris and Good
Schneider Cormier were on brief, for appellant Perry.
     Ross B. Goldman, Criminal Division, Appellate Section, U.S.
Department of Justice, with whom Leslie R. Caldwell, Assistant
Attorney General, Sung-Hee Suh, Deputy Assistant Attorney General,
Carmen M. Ortiz, United States Attorney, Randall E. Kromm,
Assistant United States Attorney, Laura Jean Kaplan, Assistant
United States Attorney, and Susan G. Winkler, Assistant United
States Attorney, were on brief, for appellee.


                        September 8, 2017
                              INDEX

INDEX....................................................... 2-3

INTRODUCTION................................................ 4

I. BACKGROUND............................................... 5

II. HOBBS ACT OVERVIEW...................................... 7

     A. The Hobbs Act and Labor Law......................... 7

     B. "Wrongful".......................................... 9

     C. "Property"......................................... 13

III. EXTORTION OF NONUNION COMPANIES....................... 15

     A. Background......................................... 15

          1. Four Pints.................................... 15

          2. Brigham and Women's Hospital.................. 17

          3. U.S. Green Building Council & Wolfgang Puck
             Catering...................................... 17

          4. Great Bridal and Westin Waterfront Hotel...... 19

          5. Massachusetts General Hospital................ 19

     B. Analysis........................................... 20

IV. EXTORTION OF UNION MEMBERS............................. 43

     A. Background......................................... 44

          1. Edward Flaherty............................... 45

          2. James Lee..................................... 47

          3. Robert Wellman................................ 48

          4. 2009 CBA vote................................. 49

     B. Analysis........................................... 50

                               -2-
          1. LMRDA Rights.................................. 50

          2. Wages and Benefits............................ 53

               a. Property................................. 53

               b. Consent.................................. 59

               c. Threats.................................. 61

V. RACKETEERING AND REMAINING CONSPIRACY COUNTS............ 66

VI. PROHIBITION AGAINST CERTAIN PERSONS HOLDING OFFICE..... 69

VII. CONCLUSION............................................ 75




                               -3-
           TORRUELLA, Circuit Judge.    This case involves an attempt

by the federal government to use the Hobbs Act to police the

activities of members of a labor union.       Joseph Burhoe and John

Perry, who are union members, challenge the sufficiency of the

evidence of their convictions for, inter alia, extortion under the

Hobbs Act, as well as the jury instructions with respect to that

offense.   The government attempted to prove that the defendants

extorted property from nonunion companies when they threatened to

take certain actions, including picketing, if those companies did

not give union members jobs.   The government further charged that

the defendants extorted wages, benefits, and rights to democratic

participation within the union from their fellow union members.

           We sustain the convictions of both defendants on count

29 under 29 U.S.C. § 504(a).          We vacate the conviction for

extortion of a nonunion company on count 4 and remand for a new

trial because the jury instructions allowed the jury to convict

upon a finding that the work performed was merely unwanted.       On

all other counts, we reverse the convictions.




                                -4-
                              I.    BACKGROUND1

            This case is factually complex.             We therefore will

initially set out only the most basic relevant facts and leave to

later sections a more detailed exposition.

            Teamsters Local 82 ("Local 82" or "the Union") was a

division     of     the   International       Brotherhood    of    Teamsters

("Teamsters") located in South Boston.               Its members worked at

trade shows and other events in Boston.                This work included

bringing    in    materials   and   setting   up   events   ("load-in")    and

dismantling and removing materials from events ("load-out").              Most

of the work occurred at the Hynes Convention Center and the Boston

Convention and Exhibition Center, both of which require the use of

union labor.        Three local companies dominated the trade show

industry:    Freeman      Decorating     Services,    Champion    Exposition

Services, and Greyhound Exposition Services.           The Union negotiated

Collective Bargaining Agreements ("CBAs") with those companies.

The Union also sought work at locations that did not have CBAs

with the Union, including area hotels.          Local 82 had a unit called




1  When we evaluate an appeal from the denial of a motion for
acquittal we examine the evidence in the light most favorable to
the verdict. United States v. Sturm, 870 F.2d 769, 770 (1st Cir.
1989); see also United States v. Pérez-Meléndez, 599 F.3d 31, 40
(1st Cir. 2010).


                                       -5-
the "strike unit" that would pursue jobs with employers currently

using nonunion labor.

            The indictment at issue here covers a period between

2007 and 2011.      The Union had approximately 600 members during

this time period.    During this time the head of Local 82 was John

Perry.    Joseph Burhoe became a member of Local 82 in 1987, but was

inactive for many years until he resumed active participation in

2007.    He held no official position within the Union but was seen

by many union members to be Perry's right-hand man.       Perry and

Burhoe were charged with extorting nonunion employers and other

union members in a thirty-count indictment.2    They were also both

charged with violating a prohibition against persons with certain

criminal convictions serving in particular capacities within the

Union.    They were jointly tried in a trial that lasted over six

weeks.    Burhoe and Perry were each found guilty of racketeering,

racketeering conspiracy, conspiracy to extort and extortion of

nonunion companies and union members, and serving (or allowing a

person to serve, respectively) in a prohibited union capacity.




2  Two other union members were also charged in the indictment.
One, Thomas Flaherty was acquitted on all counts.    The second,
James Deamicis, was acquitted on some counts and had a hung jury
on the balance. He was later tried and convicted of some counts.
His appeal is separately pending.


                                 -6-
                           II. HOBBS ACT OVERVIEW

          The Hobbs Act provides in pertinent part:

          Whoever in any way or degree obstructs, delays, or
          affects commerce or the movement of any article or
          commodity in commerce, by robbery or extortion or
          attempts or conspires so to do, or commits or
          threatens physical violence to any person or property
          in furtherance of a plan or purpose to do anything in
          violation of this section shall be fined under this
          title or imprisoned not more than twenty years, or
          both.


18 U.S.C. § 1951(a).        This same Act defines "extortion" as "the

obtaining of property from another, with his consent, induced by

wrongful use of actual or threatened force, violence, or fear, or

under color of official right."          Id. § 1951(b)(2).

     A.    The Hobbs Act and Labor Law

            The Hobbs Act explicitly states that its provisions do

not "repeal, modify or affect" certain labor law provisions,

including the National Labor Relations Act ("NLRA").                 18 U.S.C.

§ 1951(c);    see   also   29   U.S.C.   §§   151-166.      The    NLRA   "is   a

comprehensive code passed by Congress to regulate labor relations

in   activities     affecting     interstate    and      foreign    commerce."

Tamburello v. Comm-Tract Corp., 67 F.3d 973, 976 (1st Cir. 1995)

(quoting Nash v. Fla. Indus. Comm'n, 389 U.S. 235, 238 (1967)).

It "reflects congressional intent to create a uniform, nationwide

body of labor law interpreted by a centralized expert agency --

the National Labor Relations Board (NLRB).            Accordingly, the NLRA

                                     -7-
vests   the    NLRB    with    primary     jurisdiction   over   unfair     labor

practices."      Id.

              The Supreme Court has held that "[w]hen an activity is

arguably subject to § 7 or § 8 of the [NLRA], the States as well

as the federal courts must defer to the exclusive competence of

the   National    Labor       Relations    Board   if   the   danger   of   state

interference in national policy is to be averted."                Id. (quoting

San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 245

(1959)).      This is known as Garmon preemption and is generally

taken to mean that when there is a question of how § 7 or § 8 of

the NLRA should be interpreted, the NLRB's interpretations of that

Act control.       See Chaulk Servs., Inc. v. Mass. Comm'n Against

Discrimination, 70 F.3d 1361, 1364-65 (1st Cir. 1995).

              Of central concern, under this doctrine, is the desire

"to shield the system from conflicting regulation of conduct."

Id. at 1365.3      In United States v. Enmons, 410 U.S. 396 (1973),

the Supreme Court cited to Garmon in narrowly construing the Hobbs




3  Garmon preemption does not preclude the states from regulating
criminal or tortious conduct that is of "merely peripheral" concern
to federal labor policy or that touches a state's compelling
interest "in the maintenance of domestic peace." Garmon, 359 U.S.
at 243, 247. Rather, as the Court explained in Garmon, if Congress
wishes for the federal labor laws to preempt such state regulation,
it must clearly say so. Id. at 247.


                                          -8-
Act so as to avoid creating a conflict with federal labor law.

Id. at 411.

     B.   "Wrongful"

           We are of the view that the resolution of issues inherent

in the overlap between the Hobbs Act and labor law (and its limits)

is guided, at least in part, by Enmons.        There, violence had

"erupted" during the course of a lawful strike aimed at compelling

an employer to accept certain provisions providing for higher wages

in a CBA that was under negotiation.   United States v. Enmons, 335

F. Supp. 641, 643 (E.D. La. 1971).         While the violence was

undoubtedly unlawful, the question before the Court was whether

that violence qualified as Hobbs Act extortion when the end sought

(higher wages through agreement to certain terms in a CBA) by means

of an otherwise lawful strike was a legitimate labor objective

under the labor union laws.

           The Supreme Court stated that the term "wrongful," as

included in the Hobbs Act's definition of extortion, "has meaning

in the Act only if it limits the statute's coverage to those

instances where the obtaining of the property would itself be

'wrongful' because the alleged extortionist has no lawful claim to

that property."    Enmons, 410 U.S. at 400.     Instances that the

Court cited included "where union officials threatened force or

violence against an employer in order to obtain personal payoffs,"


                                -9-
and "where unions used the proscribed means to exact 'wage'

payments    from    employers      in    return     for    'imposed,       unwanted,

superfluous and fictitious services' of workers."                      Id. (internal

citations omitted).         Enmons states that the Hobbs Act does not

apply, however, to

        the use of violence to achieve legitimate union
        objectives, such as higher wages in return for genuine
        services which the employer seeks. In that type of
        case, there has been no "wrongful" taking of the
        employer's property; he has paid for the services he
        bargained for, and the workers receive the wages to
        which they are entitled in compensation for their
        services.

Id.

            Thus, Enmons arguably could be read to say that what

constitutes a "wrongful" taking by a labor union or its members,

such that it would constitute "extortion" under the Hobbs Act,

necessarily depends on whether the ends are "legitimate union

objectives" as defined in the labor laws.              And thus, under Enmons,

conduct arguably is not "wrongful" under the Hobbs Act when taken

in pursuit of a legitimate labor objective, even if "force,

violence,   or     fear"    is   used    to    carry      it    out.      18   U.S.C.

§ 1951(b)(2).

            In the wake of Enmons, however, a number of courts,

including our own, have questioned whether Enmons's analysis of

the   importance    of     the   legitimacy    of    the       end   sought    to   the

"wrongful" inquiry should be applicable beyond cases in which

                                        -10-
violence occurs during a lawful strike to obtain a collective

bargaining agreement.        See United States v. Porcaro, 648 F.2d 753,

759-60 (1st Cir. 1981) (distinguishing Enmons in part on the ground

that it is "a labor case dealing with the unique problem of strike

violence"); see also United States v. Debs, 949 F.2d 199, 201 (6th

Cir. 1991) (noting that "Enmons has not been extended beyond its

own facts" and declining to hold that "because some illegality in

union activity is justifiable every illegality . . . must also be

within the orbit of Enmons"); United States v. Jones, 766 F.2d

994, 1002 (6th Cir. 1985) (reserving the question of whether Enmons

applies    "to   the   use   of   violence   outside   of   the   collective

bargaining context and in pursuit of goals other than higher

wages"); United States v. Cerilli, 603 F.2d 415, 419 (3d Cir. 1979)

("The Court's reasoning [in Enmons] was obviously and explicitly

tied to the labor context and more specifically to the strike

context.     Any application of Enmons to cases outside of that

context must be done with caution.").

            Setting aside the issue of "wrongful" ends on which

Enmons itself turned, there is also another principle in play --

namely, that the means used to obtain the end must also be

"wrongful."      United States v. Kattar, 840 F.2d 118, 123 (1st Cir.

1988).    The Hobbs Act references the means used to obtain property

through the phrase "actual or threatened force, violence, or fear."


                                     -11-
18 U.S.C. § 1951(b)(2).          The meaning of that phrase has been

developed from a broad range of subsequent Hobbs Act cases and is

not unique to situations involving labor unions.            The threat may

be explicit or implied.     Sánchez v. Triple-S Mgmt. Corp., 492 F.3d

1, 13 (1st Cir. 2007); United States v. Rivera-Rangel, 396 F.3d

476, 484 n.7 (1st Cir. 2005).         With respect to the use of fear,

"[w]hat is required is evidence that the defendant knowingly and

willfully created or instilled fear, or used or exploited existing

fear with the specific purpose of inducing another to part with

property."    United States v. Coppola, 671 F.3d 220, 241 (2d Cir.

2012) (citations omitted).

             With respect to whether such means are "wrongful," we

have made clear that the use of actual or threatened violence or

force is "inherently wrongful," United States v. Sturm, 870 F.2d

769, 773 (1st Cir. 1989), as is the use of fear of physical harm.

Kattar, 840 F.2d at 123.        Fear of economic loss, however, is also

a type of fear.      Rivera-Rangel, 396 F.3d at 483.          But because

fear of economic harm is a part of many legitimate business

transactions, see Brokerage Concepts, Inc. v. U.S. Healthcare,

Inc., 140 F.3d 494, 503, 509 (3d Cir. 1998), the use of economic

fear   is   not   necessarily    "wrongful"   for   Hobbs   Act   purposes.

Kattar, 840 F.2d at 123.         The use of economic fear is rendered

wrongful under the Hobbs Act, however, "when employed to achieve


                                    -12-
a wrongful purpose."         Id. (quoting United States v. Clemente, 640

F.2d 1069, 1077 (2d Cir. 1981)).           Thus, we have held that "the use

of legitimate economic threats" to procure property is "wrongful"

under the Hobbs Act "only if the defendant has no claim of right

to that property" and knew as much.            Sturm, 870 F.2d at 773-74.

        C.    "Property"

               Also at issue in this case is how the Hobbs Act defines

property.       The indictment in this case alleges that each defendant

extorted fellow union members of (1) wages and benefits and (2)

rights to participate in union affairs.

               The Supreme Court has refined the property element of

the Hobbs Act by focusing on the word "obtain," emphasizing that

extortion under the Act requires not only that a victim be deprived

of his or her property, but also that the perpetrator acquire it.

Scheidler v. Nat'l Org. for Women, Inc., 537 U.S. 393, 403-404

(2003).       Thus, in order to commit Hobbs Act extortion an individual

"must    'obtain'     property      from   another      party."         Id.    at    404.

Scheidler       involved    allegations    that    a    group     of    anti-abortion

activists       committed    various   acts   in     attempts      to    "shut      down"

abortion clinics.          Id. at 398.      There was no dispute that this

group        "interfered    with,    disrupted,        and   in    some       instances

completely deprived respondents of their ability to exercise their

property rights" in various ways including via criminal acts.                        Id.


                                       -13-
at 404.   However, the Supreme Court held that these acts were not

extortion because even when the activists succeeded at "shutting

down" an abortion clinic, they "did not 'obtain' [the clinic's]

property" and they "neither pursued nor received 'something of

value from' respondents that they could exercise, transfer, or

sell."    Id. at 405 (quoting United States v. Nardello, 393 U.S.

286, 290 (1969)).

             The Court found that if the requirement that the property

be obtained were eliminated, the result would be to collapse the

distinctions     between    extortion     and    the    "separate      crime    of

coercion."     Id.   Coercion involves "the use of force or threat of

force to restrict another's freedom of action" and, at the time

the Hobbs Act was passed by Congress, was seen "as a separate, and

lesser, offense than extortion."          Id.   The fact that when Congress

drafted the Hobbs Act it omitted coercion provides strong evidence

that the lesser offense (coercion) was not to be included within

the meaning of the greater offense (extortion) in the Hobbs Act.

Id. at 406.

             The Court further refined this definition in Sekhar v.

United States, holding that obtaining property "requires that the

victim 'part with' his property and that the extortionist 'gain

possession'    of    it."   133   S.   Ct.    2720,    2725   (2013)    (quoting

Scheidler, 537 U.S. at 403 n.8) (internal citation omitted).                   The


                                       -14-
key, according to Sekhar, is that "[t]he property extorted must

therefore be transferable -- that is, capable of passing from one

person to another."      Id. at 2725.

                  III. EXTORTION OF NONUNION COMPANIES

      A.    Background

             Burhoe and Perry each faced numerous counts of alleged

extortion of nonunion companies.        In each instance the indictment

specified that the defendants had extorted

           money to be paid as wages for imposed, unwanted, and
           unnecessary and superfluous services; with the
           consent of [the company], its officers and other
           agents, which consent was induced by the wrongful use
           of fear of economic and physical harm to [the company]
           and others, in order to obtain wages for such imposed,
           unwanted, and unnecessary and superfluous services
           for themselves, their friends and family members.

Burhoe was found guilty of four separate counts of extorting

nonunion companies while Perry was found guilty of one.

             1.   Four Pints4

             Four Pints ran for-profit beer tasting events at the

Boston Park Plaza Castle, a local hotel.            Four Pints had no

employees beyond the three owners and used volunteers organized by

a now-defunct charity, Hugs and Halos, to set up events.            The

charity received a donation from Four Pints in addition to tips

earned during the event.        The volunteers Hugs and Halos provided


4   Burhoe: Racketeering Act 2, Count 4.


                                   -15-
were typically college students who received a t-shirt and free

food and beer in exchange for their help.

           The previous owner of Four Pints had told his successors

that Local 82 had a dispute with the hotel over the use of nonunion

labor at events.        He told them that he paid union workers for

their events, but apparently provided few details of the agreement.

During set up of a show in September 2008, Burhoe and another man

came to speak with Conor Brennan, one of the new owners.               Burhoe

told   Brennan   that    they   needed   to   use   union   workers.      The

conversation escalated and became heated.              Burhoe's tone was

described as "harsh and aggressive."

           Another owner, Shawn Rich, testified that it was his

understanding that Burhoe "wanted work," that union members showed

up to work but that he never saw them do any work.                 Brennan

testified that they did no work and he did not expect them to

perform any work.        Both Rich and Brennan testified that they

believed that if they did not hire some union workers the union

would picket.    They believed a picket would hurt their show and

was a "risk we really didn't want to take."             The union workers

were paid with checks, although the payee's name was always left

blank.   Payments were made approximately six or seven times over

a period of a number of years.




                                   -16-
           2. Brigham and Women's Hospital5

           Brigham and Women's Hospital ("BWH") held a fundraiser

put on by Rafanelli Events at the Intercontinental Hotel in Boston

in September 2008.     During set up for the fundraiser Burhoe

approached Erin Davies, who worked for Rafanelli Events, and asked

if she knew that the loading dock was a union facility and that

using outside vendors gave the union the right to picket.       She

testified that he was confrontational, though she also testified

that she did not feel intimidated.    She believed that if they did

not hire union workers, there would be a picket, and she worried

that a picket would interfere with the event.     Her boss told her

to hire some union members for load-out.      Davies testified that

they did not need labor for the load-out as they already had "hired

staffers to do everything we needed to do."     One or two men came

to work and Davies testified that she personally saw one working.

The union sent invoices for the work and checks were issued to two

workers.

           3. U.S. Green Building Council & Wolfgang Puck Catering6

           The U.S. Green Building Council held an event at the

Institute of Contemporary Art ("ICA") in November 2008.    Wolfgang



5   Burhoe: Racketeering Act 3, Count 5.
6   Burhoe: Racketeering Act 5, Count 7.


                               -17-
Puck catered and produced the event.      As nonunion workers began

setting up the event, a union member approached an event manager

for Wolfgang Puck, William Doane, and told him he needed to hire

union members.     Doane described the person as being "right in my

face" and using an "aggressive" tone.        He said that he felt

"threatened" and "the threat was made that if we didn't put them

on there, that they would have a hundred guys picketing down here

within an hour on the event."     Doane consulted with the director

of the ICA and they decided to hire some union members.       Doane

testified that they did not need the additional workers but that

they hired them in order to avoid the picket.       Doane testified

that he was too busy to know whether the union members performed

any work at all.    A manager with another vendor, Cary Sakaki, also

reported being approached by union members at this event.       She

testified that she called her account manager and they decided to

hire some union members for the load-in and the load-out at the

end of the day.    She further testified that the work was unneeded

as they were fully staffed, but she also testified that the union

members actually worked.




                                 -18-
           4. Great Bridal and Westin Waterfront Hotel7

           In September 2010, Walter Mills, a production manager

for Great Bridal, was overseeing set-up of a show using nonunion

workers.   Burhoe approached Mills twice seeking work for union

members.   Mills rejected him after the first approach, telling

Burhoe that he had all the workers that he needed.           The second

time, Burhoe threatened to picket and block the loading dock so

that vendors could not get in.     Mills testified both that Burhoe's

tone was aggressive and that it was "pretty matter of fact, either

you hire us or we're going to picket."      Great Bridal and the hotel

decided to hire the union in order to avoid a picket.        Two members

showed up for the load-out.       Mills testified that "[t]hey mostly

stood around, but whenever we needed to push something heavy,

they'd have their hands on it."          He further testified that he

"understood throughout this that the Teamsters were asking to be

hired to load and unload equipment."

           5. Massachusetts General Hospital8

           Perry was found guilty of one count of extorting a

nonunion employer.     On October 24, 2009, Massachusetts General

Hospital   ("MGH")   hosted   a   fundraising   event   at   the   Westin



7   Burhoe: Racketeering Act 11, Count 13.
8   Perry: Racketeering Act 9, Count 11.


                                  -19-
Waterfront Hotel.        Perry approached Kenneth Maas, who worked for

an audio/visual services provider and was involved with the set-

up, and threatened a picket if union members were not hired.              Maas

testified that Perry approached him to object to his use of

nonunion labor and said "[w]ell you got in here nonunion, but

you're not getting out of here nonunion."             Maas further testified

that the event was fully staffed and that he did not need any help

from Local 82 members.         According to Maas, the discussion with

Perry    made    him    "nervous"   and   he   felt    like   he   was   "being

manipulated," though he also testified that Perry was "polite and

friendly."      Maas knew that what Perry was threatening was a picket.

He discussed the situation with MGH who decided to hire some union

workers.      The men who were hired "did the work."          MGH received a

form invoice for the work, which they subsequently paid.

        B.   Analysis

              The defendants contend both that the District Court

erroneously instructed the jury on the "wrongful" element of Hobbs

Act extortion, 18 U.S.C. § 1951(b)(2), and that the evidence was

insufficient to permit the jury to find that the defendants had

committed that crime.        We begin with the defendants' challenge to

the jury instructions.        Our review of "whether the instructions

conveyed the essence of the applicable law" is de novo, as the

objection was preserved below, United States v. Sasso, 695 F.3d


                                     -20-
25,    29    (1st   Cir.   2012),   and   the   government   does    not   argue

otherwise.

              The District Court gave the following instructions to

the jury on the crime of extortion under the Hobbs Act:

            [I]n proving the crimes of extortion alleged against
            the defendants, the government must prove beyond a
            reasonable doubt the element of extortion. That is,
            the obtaining of the property of another with consent
            induced by the wrongful use of actual or threatened
            force, violence or fear including fear of economic
            loss or physical harm.    Picketing and striking are
            legally protected labor activities when they are to
            achieve legitimate labor objectives even if they put
            economic pressure on a company or an employer. That
            is, in the labor context, use of actual or threatened
            force, violence or fear including fear of economic
            loss or physical harm is not wrongful under federal
            law if such use is to achieve legitimate labor
            objectives, example, higher wages, as opposed to
            illegitimate objectives, example, personal payoffs or
            payment for imposed, unwanted, superfluous or
            imposed, unwanted, and fictitious work.

              With respect to the distinction between legitimate and

illegitimate labor objectives, the instructions further provided

that

            Obtaining jobs and wages for union members is a
            legitimate union objective.       Obtaining personal
            payoffs   or   wages  for   imposed,   unwanted,   and
            superfluous work or imposed, unwanted or fictitious
            work is not. It is not impermissible for unions to
            identify work that is being performed by nonunion
            workers or volunteers that could be performed by union
            members and to attempt to obtain that work.

              Under   these   instructions,     the   jury   could   find    the

defendants liable for using or threatening violence, force, or


                                      -21-
fear, including fear of economic loss, only if such activity was

undertaken in pursuit of an illegitimate labor objective.                  And the

instructions emphasized that "[p]icketing" is a "legally protected

labor activit[y]" when engaged in "to achieve legitimate labor

objectives," even if such picketing puts "economic pressure on a

company     or    an    employer."      The    instructions       then   expressly

identified       seeking      higher   wages   and   jobs   for    union   members

(including turning those jobs around from nonunion workers) as

legitimate labor objectives.9

             At the same time, however, the instructions allowed the

jury to conclude that the defendants had pursued an illegitimate

labor objective by finding that the defendants sought personal

payoffs or payment for unwanted and superfluous, as opposed to

"fictitious," work, in consequence of the use of the word "or"

between "imposed, unwanted, superfluous" and "imposed, unwanted,

and   fictitious"       in    the   instructions.      And    the    instructions

suggested    that      even    peaceful   picketing    might      constitute   the



9  The instructions did not distinguish between types of picketing.
Although some forms of pickets constitute unfair labor practices
under 29 U.S.C. § 158(b), the NLRA protects a so-called area-
standards picket, which seeks to alert the public that a particular
employer pays lower wages to nonunion workers than a union worker
in that area would receive. See Sears, Roebuck & Co. v. San Diego
Cty. Dist. Council of Carpenters, 436 U.S. 180, 185-87 (1978); see
also Giant Food Mkts, Inc. v. NLRB, 633 F.2d 18, 23 & n.11 (6th
Cir. 1980) (approving of area-standards picketing).


                                        -22-
"wrongful" use of fear of economic harm when used to procure such

unwanted work.    As a result, the instructions, read as a whole,

permitted the defendants to be convicted for the following conduct:

threatening to picket peacefully in order to obtain payment for

"unwanted" work, even if the work that the defendants sought was

for actual jobs for union members at the prevailing wage.

           The   defendants     objected       to   the   instructions     as

"misleading" in its description of "wrongful."            They argued that

the disjunctive construction in the instructions' description of

when union efforts to procure work is illegitimate relieved the

government from having to prove that the work was "fictitious" and

thereby impermissibly allowed the jury to find a violation of the

Hobbs Act for peaceful picketing for union jobs at the prevailing

wage simply because the employer did not "want" the union members

to perform the work that they sought through their picketing.             The

defendants contended in this regard that seeking to turn jobs

around for union workers at the prevailing wage is a legitimate

labor objective even if the work sought by the union is unwanted

and   superfluous,   in   the   sense   that    someone   else   is   already

performing that work so the employer does not want to hire the

union workers.    In the defendants' view, therefore, the union's

pursuit of union jobs at the prevailing wage through peaceful

picketing would violate the Hobbs Act only if the work sought is


                                   -23-
fictitious, in the sense that the employer did not need anyone to

perform that work, as is the case with sham wage payments or

payment for no-show jobs.       Thus, the defendants objected to the

instructions regarding "wrongful" as "misleading."

            As it turns out, the jury appeared to be confused by the

instructions that the District Court gave on the exact point the

defendants identified as problematic, and the jury asked the court

for "more specific instruction" on the meaning of "unwanted,

unnecessary, and superfluous."           "If a vendor/event planner had

adequate labor to do their own load-in and load-out but felt

compelled to hire union labor to avoid a disruption of their

event," the jury asked the court, "would that make the work done

by    the   [union]   imposed,     unwanted,      and     unnecessary       and

superfluous?"     After   the    jury    asked   for    clarification,      the

defendants urged the court to issue the defendants' proposed

instruction that union efforts to turn around nonunion jobs to

maintain the prevailing wage are illegitimate only if those jobs

are   "fictitious,"    not      merely     unwanted,     unnecessary,       and

superfluous.     Instead,    the   court    responded     to   the   jury    by

referring it to the court's original instructions.10


10  Later, one of the jurors again sought clarification from the
court, asking: "Can the union picket for illegitimate labor
objectives?" As the defendants argued to the court at the time,
the question might have suggested continued confusion over the
instructions. On one hand, the defendants pointed out, the court

                                   -24-
              In   challenging     those   instructions     on   appeal,       the

defendants rely in part on Enmons, in which the Supreme Court

described union efforts "to exact 'wage' payments from employers

in   return    for   'imposed,    unwanted,   superfluous    and      fictitious

services' of workers" as an example of an illegitimate labor

objective under the Hobbs Act.         410 U.S. at 400 (emphasis added).

The Court's use of "and" before "fictitious," the defendants

contend, means that the work must also be fictitious in order for

the union efforts to be illegitimate.

              Moreover, the defendants point out, the language from

Enmons was taken from another Supreme Court decision that blessed

an indictment charging union members under the Hobbs Act with

attempts to obtain "wages to be paid for imposed, unwanted,

superfluous and fictitious services."          Green, 350 U.S. at 417.         At

issue in Green was a challenge to the indictment, which charged

activity that the union members argued did not fall within the

scope of the Hobbs Act.            Id. at 416.        That activity involved

attempts      by   the   union   workers   "through    threats   of    force    or

violence," id. at 420, to secure work as "swampers" from bulldozer




had instructed the jury that picketing is a legally protected labor
activity (even if undertaken to turn around nonunion jobs),yet the
court had also instructed the jury that seeking unwanted work was
an illegitimate labor objective.     The court again referred the
jury to its initial instructions on those points.


                                      -25-
operators who had no use for any swampers, whether union or

nonunion.     United States v. Green, 246 F.2d 155, 158-59 (7th Cir.

1957).11     (A swamper's "primary duty" was said to be "to scout

ahead of bulldozers and warn of approaching pitfalls."        Id. at

158.)      The Court held "that the acts charged against [the union

members] fall within the terms of the [Hobbs] Act."       Green, 350

U.S. at 421.     Notably, the defendants contend, the indictment that

the Court blessed required that the work be "fictitious" in order

for Hobbs Act liability to attach.       Id. at 417.

             Finally, the defendants also turn to the federal labor

laws in support of their challenge to the jury instructions.     The

defendants contend that federal labor laws support their claim

that union efforts to procure unwanted and superfluous work is a

legitimate labor objective, when those efforts are undertaken in

order to turn around a nonunion job to maintain the prevailing

wage, so long as the work that is sought for union members is not

fictitious.     As they point out, those laws are not superseded by

the Hobbs Act, which expressly provides that it "shall not be




11 In one instance in which the bulldozer operators had declined
to hire swampers, later that day 700 to 1500 union members
converged on the job site, ordered a bulldozer operator to
"alight," and threatened to "bash his head in" and "throw his car
in the canal." Green, 246 F.2d at 159.


                                  -26-
construed to repeal, modify or affect" various provisions of the

federal labor laws, including the NLRA.                    18 U.S.C. § 1951(c).

             In pressing this contention, the defendants assert that

the   District    Court    erred       by     refusing       to     adopt    a    proposed

instruction      that   cited     to        NLRB     v.    Gamble    Enter.,       a   case

interpreting one of those provisions in the NLRA.                           345 U.S. 117

(1953).      Gamble     potentially          bears    on    the     question      of    what

constitutes a legitimate labor objective because it sets forth the

controlling    interpretation          of    an    unfair    labor     practice        under

§ 8(b)(6) of the NLRA.           That provision specifies that it is an

"unfair labor practice" for a union "to cause or attempt to cause

an employer to pay or deliver or agree to pay or deliver any money

or other thing of value, in the nature of an exaction, for services

which are not performed or not to be performed."                                 29 U.S.C.

§ 158(b)(6).

             In Gamble, a union of local musicians sought employment

by a theater, which neither wanted nor needed the local musicians'

services, as a condition of consenting to the performance at the

theater by traveling musicians, whose own union had an agreement

with the local union not to perform without its consent.                           Gamble,

345 U.S. at 119-21.           The NLRB had determined that there is no

exaction "for services which are not performed or not to be

performed"    within    the     meaning       of     § 158(b)(6)      "where      a    labor


                                            -27-
organization seeks actual employment for its members, even in

situations where the employer does not want, does not need, and is

not   willing   to   accept   such   services."    In   re   Am.   Fed'n    of

Musicians, Local No. 24, 92 N.L.R.B. 1528, 1532-3 (1951).                  On

review, the Supreme Court indicated that the key question was

whether "the union was seeking actual employment for its members."

Gamble, 345 U.S. at 123.       Finding that it was, the Supreme Court

rejected the theater's claim that the union was engaged in an

unfair labor practice under § 158(b)(6).          Id. ("Since we and the

Board treat the union's proposals as in good faith contemplating

the performance of actual services, we agree that the union has

not, on this record, engaged in [an unfair labor practice within

the meaning of § 158(b)(6)].").

           The crucial distinction the NLRB made in construing

§ 158(b)(6), and which the Supreme Court embraced, was between

whether the union "was attempting to cause the charging party to

make payments to [union members] for services which were not to be

performed," or whether the "labor organization [was] seek[ing]

actual employment for its members, even in situations where the

employer does not want, does not need, and is not willing to accept

such services."      Id. at 122 (quoting Am. Fed'n of Musicians, 92

N.L.R.B. at 1531, 1533).         The former cannot constitute a fair

labor practice under § 158(b)(6) while the latter can.                     The


                                     -28-
Supreme Court explained that the central inquiry was whether the

union was "in good faith contemplating the performance of actual

services."     Id. at 123.    In such a situation, despite the union's

effort to "exact[]" the wage, it is up to the employer to "accept

or reject the union's offers on their merits in light of all

material circumstances."       Id.

             In considering the defendants' arguments challenging the

jury   instructions,   we     are    not   persuaded   by   the    defendants'

contention    that   Enmons    and   Green    necessarily    show    that   the

instructions are illegitimate simply because each of those cases

uses   the   conjunctive     formulation     ("unwanted,    superfluous     and

fictitious") in describing prohibited conduct under the Hobbs Act.

Enmons, 410 U.S. at 400 (emphasis added); Green, 350 U.S. at 417

(emphasis added).      As the government points out, Enmons also

refers at one point, using the disjunctive, to a union's "pursuit

of 'wages' for unwanted or fictitious services" as an illegitimate

labor objective.     410 U.S. at 407 (emphasis added).            And the fact

that Green rejected a challenge to a Hobbs Act indictment charging

the defendants in that case with seeking fictitious work does not

necessarily mean that a showing of fictitiousness is required to

prove that union efforts to obtain work for its members constitutes

extortion under the Hobbs Act.




                                      -29-
           Nevertheless, in the context of this case, in which the

counts charging extortion of nonunion companies were based in part

on threats to picket, we do not see how the instructions were

correct.   Those instructions permitted the jury to find that the

defendants pursued an illegitimate labor objective in seeking

"payment for imposed, unwanted, superfluous" work rather than

"fictitious" work. But, under the instructions, accepted by the

government, the use of picketing for a legitimate labor objective

is protected union activity and thus not "wrongful."    And, under

those same instructions, again, accepted by the government, the

effort to turn around nonunion jobs to become union jobs at the

prevailing wage is a legitimate labor objective.   As a result, we

do not see how peaceful picketing in pursuit of turning around

jobs to maintain the prevailing wage can be deemed activity in

pursuit of an illegitimate labor objective.    And, that being the

case, we see no basis in the labor laws for concluding that this

same objective becomes illegitimate simply because the jobs that

the union seeks to turn around are jobs already being performed by

nonunion workers.   In fact, Gamble and another case decided by the

Supreme Court the same day, see Am. Newspaper Publishers Ass'n v.

NLRB, 345 U.S. 100 (1953),12 suggest the opposite is the case,


12  There, a union of typesetters required the newspapers that
hired them to pay them for duplicating advertising material that
the newspapers did not want or need. Am. Newspaper, 345 U.S. at

                               -30-
given their construction of what constitutes an unfair labor

practice in exacting a wage.

           The instructions are problematic, therefore, because

they could have led the jury to conclude -- as the defendants

contend was the case -- that the effort to turn around such

nonunion jobs to maintain the prevailing wage is illegitimate

simply because the employer already has nonunion employees doing

the   relevant   work.    For    this    reason,   the   instructions   are

misleading in describing what constitutes "wrongful" conduct.

           In    countering     the     defendants'   challenge   to    the

instructions, the government advances no theory for why Gamble's

interpretation of § 158(b)(6) should not guide our analysis of

what constitutes a legitimate labor objective under the Hobbs Act,

and hence our review of the jury instructions.13             Nor does the


103-04.   The Court rejected the newspapers' argument that the
union had engaged in an unfair labor practice under § 158(b)(6)
merely by seeking this bogus work because the Court explained that
the work sought, though unwanted and unneeded, was actual work.
Id. at 109-10.
13  The government does point out that Gamble does not preclude a
jury from convicting a defendant under the Hobbs Act for seeking
personal payoffs through violence, force, or fear (a point the
defendants do not contest). But that argument goes merely to the
sufficiency of the evidence to convict for extortion under the
Hobbs Act on the theory that the end pursuit was illegitimate
because it was for a personal payoff, not to whether the jury
instructions in this case were erroneous for permitting a
conviction predicated on the use of violence, force, or fear to
obtain unwanted work. In addition, the government points out in
a footnote that Congress rejected a proposed amendment to the Hobbs

                                      -31-
government     contend    that      Gamble    is    somehow     an     invalid

interpretation of § 158(b)(6).14           Indeed, the government's brief

reads as though it would have us ignore the NLRA and its definition

of an unfair labor practice under § 158(b)(6) in evaluating the

instructions.

             The government instead argues that the instructions were

not misleading because union efforts to procure merely unwanted

and superfluous work is an illegitimate labor objective, given

that Enmons refers at one point to a union's "pursuit of 'wages'

for    unwanted   or   fictitious    services"     as   an   example   of   an

illegitimate labor objective under the Hobbs Act.               410 U.S. at

407.    However, as mentioned above, Enmons elsewhere describes

union efforts to procure payment for, using the conjunctive,

"imposed, unwanted, superfluous and fictitious services" as an



Act that would have made compliance with the NLRA a defense to a
charge under the Hobbs Act. However, the Supreme Court said in
Enmons that "it would require statutory language much more explicit
than that before us here [in the Hobbs Act] to lead to the
conclusion that Congress intended to put the Federal Government in
the business of policing the orderly conduct of strikes," and we
see no reason why that same reasoning would not extend to pickets.
410 U.S. at 411.
14  The government points us to no cases suggesting that Gamble
(or American Newspaper) is no longer good law. It does argue that
those cases involve negotiations for employment services or a CBA
and therefore do not apply here. Nothing in § 158(b)(6) suggests
that it is limited to those contexts, however, and the government
points us to no cases supporting an inference that it should be so
limited.


                                    -32-
example of an illegitimate labor objective.          Id. at 400 (emphasis

added).   The one disjunctive reference that the government singles

out from Enmons is not necessarily dispositive in all contexts and

thus cannot save the jury instructions.

           To   support   its    view   that   we   should   privilege   the

disjunctive construction Enmons does use over the conjunctive one

it also uses, the government turns to two cases cited by Enmons:

United States v. Local 807 of Int'l Bhd of Teamsters, 315 U.S. 521

(1942), and Kemble.15     But neither case supports the government's

contention.

           Enmons, the government points out, explains that the

purpose and effect of the Hobbs Act was to overrule Local 807.

See 410 U.S. at 402.            Local 807 concerns § 2 of the Anti-

Racketeering Act of 1934, 48 Stat. 979, which for our purposes was



15 The government also points to two cases from our sister circuits
to support its argument that Enmons does not require that work be
fictitious in order for a union's pursuit of that work to
constitute an illegitimate labor objective. These cases do not,
however, involve the pursuit by unions of unwanted labor from an
employer through threats of peaceful pickets and thus are of little
help in interpreting the lawfulness of the ends sought in this
case. See United States v. Markle, 628 F.3d 58, 62 (2d Cir. 2010)
(holding that "a violent attack on members of a competing union to
gain the competing union's work is not a legitimate labor union
objective within the meaning of Enmons"); United States v. Quinn,
514 F.2d 1250, 1255-60, 1268 (5th Cir. 1975) (affirming convictions
under the Hobbs Act for the defendant's exaction of personal
payoffs either in exchange for calling off pickets or through
threatening pickets).


                                    -33-
the same as the Hobbs Act, save for the exception described below.

Local 807 involved union activity in and outside of New York City.

Union members would wait at the entrances to the city and "use

violence and threats" (but not pickets) to stop trucks from

entering the city to make deliveries.       315 U.S. at 526.     They

would then exact a payment from the out-of-town drivers in amounts

that were "the regular union rates for a day's work of driving and

unloading."    Id.   Sometimes the union members would then drive the

trucks into the city for the delivery themselves.      Sometimes the

union members offered to do the work but the offer was rejected by

the out-of-town drivers.    Finally, sometimes the union members did

not offer to perform any work at all.     Id.

           The question for the Supreme Court was whether this

activity fell within the wages exception to § 2 of the Anti-

Racketeering Act, which excepted "the payment of wages by a bona-

fide employer to a bona-fide employee."     Id. at 527.   The Supreme

Court held that the payments to those who had been permitted to

actually perform the services, and payments to those whose offers

to do the work had been rejected, fell within the wages exception,

but that the payment to those who refused to perform the services

did not.      Id. at 534-35.    In response to Local 807, Congress

amended the statute, eliminating the wages exception entirely in

the revised statute, which is the Hobbs Act.


                                 -34-
           In    relying   on   Local     807   in    defending   the      jury

instructions, the government essentially argues the following.

The   government   contends     that,   because      Congress   intended    to

overrule Local 807 by passing the Hobbs Act, the current statute

therefore criminalizes the conduct in all three scenarios from

Local 807, including when union members perform or seek actual

work that an employer merely did not want or need them to do.

           The government reads too much into Congress's response

to Local 807.      All Congress did in response to Local 807 was to

eliminate the wages exception, meaning that the payment of wages

between an employer and employee could incur liability under the

Hobbs Act.      But that response alone tells us little about the

circumstances in which the payment of wages for actual work should

incur such liability.

           At most, Congress signaled an intention to impose Hobbs

Act liability on union members who perform or seek actual work

when they use "violence and threats" to obtain that work in cases

involving analogous facts to those at issue in that case.               Id. at

526; see also Enmons, 410 U.S. at 408 (drawing from the Hobbs Act's

legislative history in the wake of Local 807 "nothing more than

that Congress was intent on undoing the restrictive impact of that

case").   But, because of the jury instructions in our case, we

must assume that the defendants merely threatened a peaceful picket


                                   -35-
to turn around nonunion jobs to maintain the prevailing wage, which

is hardly conduct of the type at issue in Local 807.                   We do not

see how we can assume from Congress's reaction to Local 807 that

it meant for the Hobbs Act to criminalize peaceful picketing in

pursuit of union jobs at the prevailing wage.                     As a result,

Congress's     reaction     to    Local   807    cannot     render     the     jury

instructions permissible.

             The government also points out that Enmons approvingly

cites Kemble -- a Third Circuit decision that introduced the phrase

"imposed,    unwanted     and    superfluous    services"    --   as   a     proper

application of the Hobbs Act.         See Enmons, 410 U.S. at 400 & n.5,

409 (citing Kemble, 198 F.2d at 892).           In Kemble, a business agent

for a union intercepted an out-of-town truck driver unloading a

shipment of merchandise.           Kemble at 890.         The business agent

"employed actual and threatened violence against [the driver] and

the property in his possession" and told the driver that he would

have to have a member of the union help him unload.                    Id.      The

court affirmed the business agent's conviction under the Hobbs

Acts, holding that

       [I]t was reasonable for the jury to conclude that [the
       union agent], understanding that [the driver] did not
       want or need a helper and was not authorized to employ
       one, nevertheless forcibly insisted that [the driver]
       pay $10, described as a day's wages, for a
       supernumerary to do what [the driver] himself was paid
       to do and was accomplishing when [the union agent]
       intervened.

                                      -36-
Id.   Kemble described the work sought by the union's agent as

"imposed,   unwanted   and   superfluous."    Id.   at   892.     As   the

government points out, the relevant portion of the instructions in

our case mirrors that language almost exactly.

            However, Enmons's approving citation to Kemble cannot be

said to control in our case such that it can save the instructions

from being misleading.       The Third Circuit carefully advised that

"the forced payment of wages" could incur Hobbs Act liability only

"in proper cases," and warned that "[w]e say 'in proper cases'

advisedly."    Id. at 891.    In keeping with that caution, the Third

Circuit stated its holding quite narrowly:     "It is enough for this

case, and all we decide, that payment of money for imposed,

unwanted and superfluous services such as the evidence shows [the

union's agent] attempted to enforce here by violent obstruction of

commerce is within the language and inten[tion] of the statute."

Id. at 892 (emphasis added); see also Enmons, 410 U.S. at 409

(noting that Kemble "carefully limited its holding").           The court

went on to state that the Hobbs Act protects "the rights of bona-

fide labor organizations lawfully carrying out the legitimate

objects thereof" and that "the word 'lawfully' is an important

limitation."    Kemble, 198 F.2d at 892 (emphasis added).       Thus, the

holding in Kemble is limited by the fact that the union's agent

engaged in violent conduct that was nowhere sanctioned by federal

                                  -37-
or state law.      Id.    And, again, in our case the instructions

permitted the jury to convict the defendants for different conduct

entirely -- that is, merely threatening to picket to turn jobs

around for the union's members at the prevailing wage.

            Ultimately, given the choice between "imposed, unwanted

or superfluous," as in Kemble, or "imposed, unwanted, superfluous

and fictitious," as in Green, the latter must hold in our case in

light of the instructions' inclusion of any picketing as activity

that can give rise to Hobbs Act liability when threatened in order

to obtain union jobs at the prevailing wage.                  The guidance in

Enmons   (which   sometimes      uses   a     conjunctive    construction     and

sometimes a disjunctive one) is less-than-clear, and the facts

regarding   the   means   used    in    Local    807   and   Kemble   are    both

distinguishable from the instant case.            The Kemble phraseology is

too closely related to the theory of an unfair labor practice

rejected in Gamble and American Newspaper for its use in the

instructions to have been other than misleading.

            Moreover, this conclusion accords with the deference

owed under Garmon preemption to the NLRB's interpretation of an

unfair labor practice within the meaning of § 158(b)(6).                    Under

the jury instructions, Hobbs Act liability would appear to attach

any time a union threatened to picket peacefully for jobs at the

prevailing wage that an employer did not want or need the union's


                                       -38-
members to perform.     We find troubling a theory of the case that

would criminalize labor union activity to achieve such an end when

the NLRB's interpretation of § 158(b)(6) labels the exaction of a

wage for that very same end as not being an unfair labor practice.

We thus conclude that "it would require statutory language much

more explicit than that before us here [in the Hobbs Act] to lead

to the conclusion that Congress intended" to criminalize such

peaceful   picketing,   Enmons,   410    U.S.    at   411,   such   that   the

instructions would not be problematic.          Finally, we note that this

narrower interpretation of the Hobbs Act comports with another

rule of statutory construction: the rule of lenity.            "[W]hen there

are two rational readings of a criminal statute, one harsher than

the other, we are to choose the harsher only when Congress has

spoken in clear and definite language."           Scheidler, 537 U.S. at

409 (quoting McNally v. United States, 483 U.S. 350, 359-60

(1987)).

           It follows that the district court erred in instructing

the jury that it could find extortion where the defendants sought

to obtain "imposed, unwanted, superfluous or imposed, unwanted,

and fictitious work" by using "fear of economic loss," which

encompasses picketing protected under the NLRA.              The disjunctive

construction impermissibly relieved the government from having to

prove that the work was "fictitious" and thus could have allowed


                                  -39-
the jury to find a violation merely because the union sought to

turn around nonunion jobs to maintain the prevailing wage through

such a threatened picket, and the employer did not want to use the

union workers to perform the work.

            That error alone requires us to at least vacate the

counts related to the extortion of nonunion companies, as the

government does not argue that the error was harmless.                 See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (referring to

"the   settled   appellate       rule    that    issues    adverted     to    in   a

perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived").                  In fact, during closing

arguments, the government plainly told the jury: "The government

agrees that there was, in fact, real work to be done.                  These were

not fictitious jobs we're talking about.                 For the defendants to

be found guilty of extortion on these counts, it doesn't have to

be   for   fictitious    work.   .   .   .     [T]hese   were   jobs   that    were

unnecessary, unwanted, and superfluous, and that's why it was

extortion."      In     addition,    the     court    failed    to   specifically

instruct the jury, as the defendants requested, that picketing to

alert the public that an employer hires nonunion workers undertaken

to maintain the prevailing wage in the community is a legitimate

labor objective.




                                        -40-
            The remaining question is whether we must remand for a

new trial on any of the counts for extortion of nonunion companies,

as opposed to reversing outright.        The answer turns in part on the

defendants' other argument: that the evidence is insufficient to

support a finding that the defendants pursued illegitimate labor

objectives when they threatened to picket if union members were

not given jobs.      That is, whether the evidence can show that the

defendants sought a payoff or payment for work that was fictitious.

            Here, with one possible exception, the government has

not proven that the union, Burhoe, or Perry demanded work for

fictitious services that were not to be performed.              Erin Davies

(at the BWH event), William Doane and Cary Sakaki (at the U.S.

Green Building Council event), Walter Mills (at the Great Bridal

event) and Kenneth Maas (at the MGH event) all testified that they

did not want, did not need and did not willingly accept the

services offered by the union.       None of them testified that the

jobs in question simply did not exist.       Rather, all testified that

they would rather not hire union workers, but when faced with the

prospect of a picket, they preferred hiring additional workers

over risking the impact of the alternative.        Again, during closing

argument,   the    government   conceded    that   the   jobs    were   "not

fictitious."      Not only were the jobs not fictitious, with respect

to the four instances listed above, the government failed to prove


                                  -41-
that the union members did not perform actual work.16     Thus, we

reverse Burhoe's convictions on counts 5, 7 and 13, and Perry's

conviction on count 11.17


16  With respect to the possibility that the defendants sought
personal payoffs, the government argues that the evidence suffices
to show that the defendants did so seek, because the record shows
that the hours of work obtained by the strike unit were, at times,
directed to union members who were friends and family of Perry and
Burhoe. However, the government does not point to any cases in
which a personal payoff was found where someone requested work for
union members, work was performed by union members, and payment
was made in exchange for that work to union members for their work.
Rather, the payoff scenarios with which we are familiar involve
instances where someone sought payment without requesting it in
exchange for union members performing any actual work. See, e.g.,
United States v. Gibson, 726 F.2d 869, 870-73 (1st Cir. 1984)
(holding that a union official's demand for a personal payment of
$750 as "consideration" for eliminating any potential union
activity at a nonunion job site was a request for a payoff within
the meaning of the Hobbs Act).             Without any developed
argumentation from the government on this point, we decline its
invitation to expand the category of payoffs to encompass this
case.
17  The government argues, as to all of the counts, that the
evidence suffices to show that the defendants did not merely
threaten to picket for jobs at the prevailing wage but that they
also threatened physical harm and to block entrances, deliveries,
and the movement of equipment at some of the nonunion companies'
buildings. However, the government did not object below to the
jury instruction that "use of actual or threatened force, violence
or fear including fear of economic loss or physical harm is not
wrongful under federal law if such use is to achieve legitimate
labor objectives."    Nor did the government preserve below the
alternative legal theory that if the pursuit of unwanted and
superfluous work were a legitimate labor objective (as we hold in
this appeal), then force, violence, or fear (including fear of
economic loss) may not be used to obtain that objective. Moreover,
consistent with the jury instruction quoted above, the defendants
suggest on appeal that, under Enmons, "[u]nion members do not
violate the Hobbs Act even if they use physical violence to achieve
legitimate union objectives," and the government does not dispute

                               -42-
          The only possible exception is the Four Pints incident.

There, while one of the owners testified that he believed Burhoe

was seeking work and was there to work, another of the owners

testified that he had no expectation that the union members would

perform any work (and there was no testimony about whether any

work was performed).   The testimony that money was paid in return

for no work at all by the union members leaves open the possibility

that the threat of a picket was used to exact a payoff, rather

than as a means to obtain actual work.    See, e.g., United States

v. Duhon, 565 F.2d 345, 351 (5th Cir. 1978) (holding that a payoff

made in response to the threat of a picket could constitute

extortion under the Hobbs Act so long as the defendants intended

to exploit the employer's fear of the economic loss that would

result from the picket).   We therefore vacate and remand count 4

for a new trial.

                   IV. EXTORTION OF UNION MEMBERS

          In addition to the above allegations of extortion of

nonunion employers, numerous counts alleged that Burhoe and Perry

extorted rights to democratic participation ("LMRDA rights"18) and

wages and benefits from their fellow union members.


that assertion.    Thus, this alternative legal theory is not
available to the government now.
18  The Labor-Management Reporting and Disclosure Act ("LMRDA")
outlines the various rights union members have in the running and

                                -43-
      A.    Background

             While the previous section involved the Union's attempt

to obtain jobs from nonunion employers, a large portion of the

Union members' jobs came from companies that had signed CBAs with

the Union.     These companies drew union labor from two pools.        If

a company had a seniority list, they would hire workers from that

list first.       If a company needed additional workers after it

exhausted its seniority list, it would hire spares workers from

the union.      Many of the CBAs contained a provision known as the

2003 Rule.19     The government alleges that this Rule gave members

with trade show experience prior to 2003 priority in the hiring

line in that they were supposed to be selected as spares over newer

members.       Defendants,   meanwhile,   contend   that   companies   had



operation of their union. 29 U.S.C. § 401-531. The requirements
of the LMRDA "are designed 'to protect the rights of rank-and-file
members to participate fully in the operation of their union
through processes of democratic self-government, and . . . to keep
the union leadership responsive to the membership.'" Harrington v.
Chao, 372 F.3d 52, 54 (1st Cir. 2004) (quoting Wirtz v. Hotel,
Motel & Club Emps. Union, Local 6, 391 U.S. 492, 497-98 (1968)).
19   The relevant provision reads:

           The Employer will take the availability for the
           following day and fax the availability to the Union
           by noon. The Union will fax any objections to those
           individuals on the list to the Employer by 12:30. The
           Employer will not hire anyone who has not worked in
           the trade show industry prior to April 1, 2003, if
           there are suitable applicants available who have
           worked in the trade show industry prior to April 1,
           2003.

                                  -44-
complete control over whom they would hire as a spare and the 2003

Rule was an unenforceable preference.

             The counts on which the defendants were found guilty

covered incidents involving union member Edward Flaherty in 2007;

an    interaction     with    union     member       James    Lee    in   2008;   events

involving union member Robert Wellman in 2008; and a 2009 CBA vote.

             1.   Edward Flaherty20

             In   September      of    2007,       union   member     Edward     Flaherty

entered     the   Hynes      Convention        Center        ("Hynes")     and    had   a

confrontation with a fellow union member (Robert Favreau) who owed

him    a   gambling   debt.       The       next    day,   Michael     Wellman,    chief

operating manager for Champion Exposition Services ("Champion"),

informed     Flaherty     that        the    Massachusetts          Convention    Center

Authority ("MCCA"), which oversees both Hynes and the Boston

Convention and Exhibition Center ("BCEC"), was barring him from

working at any of their facilities pending an investigation in

light of allegations that Flaherty had assaulted Favreau during

the previous day's confrontation.                  Flaherty went down to the BCEC

to find out what was going on and called a number of people for

help, including Perry.           While he was at the BCEC, Perry returned

his phone call and, according to Flaherty's testimony, Perry said:



20    Perry Racketeering Act 14, Count 17.


                                            -45-
"shut [your] f--king mouth or [I'll] send someone down to shut it

for [you]."

            Flaherty then went from the BCEC to a South Boston bar,

where he had a confrontation with Burhoe that turned violent.

Burhoe was charged with assault and battery as a result of the

incident.    The MCCA ultimately decided to suspend Flaherty for six

months and required him to take an anger management course before

he could be reinstated.

            Flaherty testified that he met with Perry in November of

2007 and Perry told him that if he agreed to drop the charges

against   Burhoe   then   Flaherty   would   get     "reinstated    at    the

convention center."    Flaherty did not appear at the December 2007

hearing   regarding   Burhoe's   alleged   assault    and   the    case   was

dismissed without prejudice.21       On December 18, 2007, Flaherty

received an anger management certificate.            The MCCA reinstated

Flaherty in January 2008.

            The government alleges that during the time Flaherty was

suspended he was replaced by someone else.              Although Wellman

testified that he did not know who specifically replaced Flaherty,

Burhoe and Perry each had family members who worked for Champion




21   In February 2009 Flaherty had the charges reinstated.


                                  -46-
in September and October of 2007, the only hours they worked for

Champion that year.

            2.   James Lee22

            In October of 2008 James Lee filed a grievance alleging

that Greyhound Exposition Services ("GES") was hiring in violation

of the 2003 Rule.     A few days after he filed his grievance, Perry

confronted him and demanded that Lee identify who had worked ahead

of him in violation of the rule.          Lee attempted to walk away and

Perry reportedly yelled, "Don't you f--ing run[] [a]way from me,"

called Lee pejorative names and "threw his shoulder into" Lee,

"almost knocking [him] over."      Lee reported this incident to the

Boston   Police,   but   the   prosecutor    ultimately   filed   a   nolle

prosequi.    Lee filed another grievance with the NLRB in April of

2009.    He testified that nothing happened with that grievance,

although he believed that his attorney appealed it.23

            Lee believed that, as a result of this confrontation,

his hours at GES dramatically dropped.          He only worked 61 hours

for GES in 2008 even though he had worked 345, 310 and 156 hours

for them in 2005, 2006 and 2007, respectively.            He worked zero


22   Perry Racketeering Act 15, Count 18.
23  His attorney, Richard Hayes, filed charges with the NLRB
alleging that the grievances were not properly investigated and
pursued by Perry. The defense entered into evidence a finding of
the NLRB that dismissed Lee's charges.


                                   -47-
hours for GES in 2009 and 2010.        In 2011, when Perry was no longer

in charge, he worked 464 hours with GES.           The government has not

argued that anyone worked Lee's hours at GES during the relevant

time periods.

             3.   Robert Wellman24

             In October of 2008, union member Robert Wellman25 also

filed a grievance against GES and claimed that on October 28, 2008,

Perry used physical force against him during a dispute over the

grievance.    As stated above, Lee reported Perry's alleged assault

to the Boston Police.        Several union members received subpoenas

to appear at a clerk's hearing in South Boston District Court

concerning this event.       Wellman testified that a few days after

this   hearing,    Burhoe   forced    him   over   to   union   hall   to   be

interviewed by Perry's lawyer concerning the subpoena he had

received for the hearing.            He ultimately signed an affidavit

concerning the subpoena.        He testified that everything in the

affidavit was true.       After he signed the affidavit, Burhoe told

Bobby Perry, John Perry's brother, to make sure that Wellman

received work at GES.       His admonition was apparently to no effect




24   Perry and Burhoe: Racketeering Act 16, Count 19.
25   Robert Wellman is the brother of Michael Wellman of Champion.


                                     -48-
because, like Lee, Wellman performed little work for GES starting

in November of 2008 and continuing through 2010.

           4.   2009 CBA vote26

           The 2009 Freeman Decorating Services ("Freeman") and GES

CBAs each eliminated the 2003 Rule.         Testimony was mixed on who

could vote on which CBA, but it was relatively clear that each

member was not entitled to vote on every CBA.        On April 25, 2009,

the GES CBA came up for a vote.27        Voting took place in the union

hall.   Union members had to pass through a gate to enter the union

hall.   At least twenty-nine union members were prohibited from

entering the hall.    Perry and Burhoe, meanwhile, were inside the

gate, accompanied by a police officer.         The excluded group felt

that they ought to have been admitted and wrote down their names

on a piece of paper to memorialize their exclusion.      The government

presented evidence that many spares who did not work the majority

of their hours at GES were allowed to vote on the GES CBA.             The

GES contract, eliminating the 2003 Rule, passed 67-13.




26   Burhoe and Perry: Racketeering Act            12   and   Counts    14
(conspiracy) and 15 (substantive offense).
27  Although at trial it presented testimony concerning both the
Freeman and the GES 2009 CBA votes, in its briefing to us the
government has opted to focus only on the GES vote.      We will
therefore also focus on that vote.


                                  -49-
      B. Analysis

             We will treat in turn the two theories of property that

the government alleged in this case.

             1.    LMRDA Rights

             At trial the government alleged that Burhoe and Perry

deprived their fellow union members of "their LMRDA-protected

rights to democratic participation in Local 82's affairs by using

or   threatening     physical     and    economic    harm."     The   government

requested special verdicts on this question.                    For each count

alleging extortion of fellow union members, if the jurors found

the defendants guilty, they were asked to specify whether they

found the defendants guilty on each of two theories: 1) extortion

of fellow union members' LMRDA rights; and/or 2) extortion of

fellow union members' wages and benefits.              In each instance where

the jurors found the defendants guilty, they did so under both

theories.

             The    LMRDA   rights      that   the   government   alleged    the

defendants    interfered     with       were   the   excluded   union   members'

"rights to initiate or participate in judicial proceedings, to

file grievances and complete affidavits, and to equal treatment in

voting."     Multiple of our sister circuits have held that LMRDA

rights are property within the meaning of the Hobbs Act.                    See

United States v. Bellomo, 176 F.3d 580, 592-93 (2d Cir. 1999);


                                        -50-
Debs, 949 F.2d at 201-02; United States v. Local 560, Int'l Bhd.

of Teamsters, 780 F.2d 267, 281-82 (3d Cir. 1985).                 All of these

cases, however, predate Scheidler, which held that for the word

"obtain" to have any meaning in the Hobbs Act, the property in

question has to be acquired.            537 U.S. at 404.         The government

points us to a Second Circuit case, United States v. Gotti, which

held that LMRDA rights can be "obtained" within the meaning of the

Hobbs Act.      459 F.3d 296, 323-325 (2d Cir. 2006).                  The Second

Circuit held that Scheidler did not invalidate intangible rights

(such as LMRDA rights) as property; rather, "there must be a

showing that the defendant did not merely seek to deprive the

victim of the property right in question, but also sought to obtain

that right for himself."        Id. at 300.        On the facts of the case

before it, where the president of a local branch of a union acted

pursuant to directives from an organized crime family, it found

that the union members were deprived of their rights and the

defendants benefited directly from the deprivation.

           Subsequent    to    Gotti,    the   Supreme     Court   handed     down

Sekhar.   There, the Court held not only that the perpetrator had

to obtain the property in question, but also that the property had

to be transferable, meaning something that could be taken from

someone   and   given   to    another    person.     133    S.   Ct.    at   2725.

Acknowledging that this case casts serious doubts on its argument


                                    -51-
that LMRDA rights constitute property under the Hobbs Act, the

government decided to put the weight of its case on the wages and

benefits extortion theory, asserting that "[b]ecause the proof on

the wages and benefits theory is so strong, there is no reason for

the Court to address the defendants' challenges to the LMRDA

special verdicts."     Having provided no argument that LMRDA rights

do constitute property within the meaning of the Hobbs Act in light

of Sekhar, the government has waived this argument and cannot

pursue its case on that basis.      Zannino, 895 F.2d at 17 (referring

to "the settled appellate rule that issues adverted to in a

perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived"); see also United States v. Vega

Molina,   407   F.3d   511,   524    (1st   Cir.   2005)   (holding   that

government's failure to make an argument constitutes waiver of

that argument); United States v. Caraballo-Cruz, 52 F.3d 390, 393

(1st Cir. 1995) ("[I]n fairness, what is sauce for the defendant's

goose is sauce for the government's gander.                Thus, [waiver]

applies with undiminished vigor when, as now, a prosecutor attempts

to rely on fleeting references to unsubstantiated conclusions in

lieu of structured argumentation.").28


28 While the government is free to abandon theories of the case
that it no longer wishes to pursue, defendants argue that allowing
them to do so in this case causes them substantial prejudice with
regards to the remaining counts. We need not reach these arguments
here, however, because we reverse all of the relevant counts on

                                    -52-
            2.    Wages and Benefits
            We    next   turn   to    the   government's   theory   that    the

defendants extorted wages and benefits from their fellow union

members.     In    analyzing    the    government's   argument   under     this

theory, we will do well to remember the definition of Hobbs Act

extortion:       "the obtaining of property from another, with his

consent, induced by wrongful use of actual or threatened force,

violence, or fear, or under color of official right."               18 U.S.C.

§ 1951(b)(2).      We will take the elements of this definition in

turn.

                   a.    Property

            The government presents two separate wages and benefits

theories.    First, the government alleges that work was taken away

from particular members and given to others.               This is the case

with Flaherty, who the government argues was denied work that was

then redirected to Perry and Burhoe's family members.               There is

further suggestion of this in the counts relating to Lee and

Wellman in that those two individuals had reduced hours, although

the government does not contend that anyone worked in their place.

The second theory that the government puts forth relates to the

workings of the 2003 Rule.              Under this theory, the apparent




sufficiency of the evidence grounds.


                                       -53-
simplicity of the phrase "wages and benefits" actually masks the

fairly complex theory of the property at issue.             This theory

differs from the first in that no straightforward transfer of wages

and benefits took place.      Rather, as a result of the defendants'

threats,    certain   union   members    "gave    up"   their   seniority

protections under the 2003 Rule that would have led to wages and

benefits.   The government argues that this rule gave union members

identifiable positions in the hiring line, and that members then

gave these positions to the defendants.          However, the defendants

argue that the 2003 Rule was not powerful or binding enough to

give identifiable seniority protections to the members, but was

rather merely an unenforceable hiring preference.

            We analyze two aspects of these property theories to

determine whether the government's arguments under its wages and

benefits theory fall within the meaning of the Hobbs Act: first,

under Scheidler, the government must prove that the defendants

obtained the property taken.      537 U.S. at 404.      It is not enough

that the victims merely have lost something, the defendants have

to have that thing as well.       Second, under Sekhar, the property

in question has to be capable of transfer from one person to

another.    133 S. Ct. at 2725.   Acquisition is not enough.

            Thus, the government had to prove that the defendants

obtained the property at issue.      Scheidler, 537 U.S. at 404.      In


                                  -54-
only one instance, that of Flaherty, did the government even

attempt to prove that anyone worked any hours that might otherwise

have been given to the victim.        In all other instances, the

government sought to prove only that the victims had reduced hours,

not that anyone worked in their place.        In support of this

approach, the government cites Green, in which the Supreme Court

held that Hobbs Act extortion "in no way depends upon having a

direct benefit conferred on the person who obtains the property."

350 U.S. at 420.   While it is true that Scheidler appears to have

left Green intact, 537 U.S. at 402, Green cannot be read so

expansively as to negate the requirement that the defendants

"obtain" the property.     In Gotti this requirement was met by

demonstrating that the defendants directly benefited from the

deprivation of the victims' property.     Here, the government did

not show such a direct benefit.   The government seems to suggest

throughout that friends and family members of Perry and Burhoe

worked in place of the victims, but, again with the exception of

Flaherty, it does not point us to specific evidence in this

regard.29




29 In particular, the fact that friends and family of Burhoe and
Perry worked is insufficient to demonstrate that the hours worked
were a result of hours taken from Lee or Wellman.


                               -55-
            Without a showing that anyone worked in place of the

alleged victims, the government's theory seems to be reduced to an

argument that the defendants controlled the property and received

an unidentifiable benefit from that control.                      It is hard to

reconcile this argument with Scheidler, where the Supreme Court

specifically rejected the theory that whoever controls use of

certain property thereby obtains that property.                  537 U.S. at 401-

02.   In light of Scheidler, the government had to prove that the

defendants not only controlled the property, but also obtained it

in the sense that they could "exercise, transfer, or sell" it.

Id.   at   405.        In   the   case   of   Flaherty,   this    "transfer"    was

demonstrated      by    showing    that    family   members   worked    hours   at

Champion during the relevant time period when Flaherty was out of

work, and not any other time.              For Lee and Wellman, however, the

government does not argue that anyone worked in their place who

would not have worked.30           At most, this means that the government

has demonstrated a taking from Lee or Wellman, but does not

demonstrate that Perry obtained this property in the sense of being




30  The only evidence the government presented that individuals
with no trade show experience prior to 2003 were working ahead of
others with the requisite experience was the testimony of the union
members themselves who believed that they were losing hours to
people who should not have received the benefit of the 2003 Rule.
No specific instances were cited.


                                          -56-
able   to   "exercise,    transfer,     or    sell"    it. 31   Id.    This    is

insufficient.      At a minimum, Scheidler stands for the proposition

that, to prove that the property was obtained, the government needs

to do more than demonstrate control.           The government's theory that

Perry controlled work to the benefit of his friends and family

risks merging the concepts of control and obtention.              The weakness

of the government's case with regard to the obtaining of property

can be more clearly seen when we analyze whether the property was

capable of being transferred.

            Under Sekhar, in order for something to be "property"

within the meaning of the Hobbs Act, it is insufficient for the

government    to   show   that   someone      has    been   deprived   of   their

property; the government must show that it was transferred to

someone such that they obtained it.                 133 S. Ct. at 2725.       The

protections    afforded    by    the   2003    Rule    cannot   themselves     be

transferred, rather, it is the alleged spot in the hiring line


31 The government provided evidence that Perry exercised a general
level of control over who worked at particular shows.          Lisa
Buckley, an administrative assistant for Local 82 up until January
or February of 2009, testified that she would receive hiring lists
from the different companies who had work for union members, give
the lists to Perry, and receive the final lists of who was being
hired back from him. She said that Perry made changes to these
lists about fifty percent of the time. A "good majority" of the
time, the added names were friends and family of Perry.          No
specific instances of these changes were identified, however, and
Ms. Buckley did not give any testimony concerning the pre-2003
experience of any of the individuals taken off or put on the lists.


                                       -57-
afforded   by   the    2003     Rule   that   the   government    argues    was

transferred from certain union members to certain others.               It is

difficult to reconcile this argument with Sekhar, however.             In the

absence of the 2003 Rule, the benefit that it conveyed (whether a

hiring preference or a particular spot in the hiring line) is not

transferred to another person, it is simply eliminated.              Although

a consequence of eliminating the rule might be that individuals

who used to benefit from it will get fewer future hours of work,

the elimination of the rule itself is not a transfer of those hours

and does not transfer a property right.32           We therefore find that

the government has failed to demonstrate that the thing extorted

under counts 14 and 15 (2009 CBA votes) was property capable of

being transferred or obtained, as required by the Hobbs Act.

           We need not reach the question of whether the defendants

obtained property from the individual union members (Flaherty, Lee

and   Wellman),       because    the    requirement    that      property    be




32  The government's inability to point to specific individuals
who replaced the alleged victims suggests that this spot in the
hiring line was perhaps less transferable, even in the sense
identified above, than the government alleges.      At most, the
evidence suggests that Perry had significant influence over who
worked for some companies or shows. This does not amount to a
showing that a particular spot in the hiring line was transferred
from a particular person (Lee or Wellman, for example) and given
to someone else.


                                       -58-
transferable poses particular challenges to the government under

the second element of Hobbs Act extortion: consent.

                  b. Consent33

           Even    if   we   accept    the   government's   definition   of

transferable property, the government still faces considerable

difficulties in proving consent to this alleged taking.             United

States v. Cain, 671 F.3d 271, 283 (2d Cir. 2012) ("[Consent is]

the razor's edge that distinguishes extortion from robbery" and

"[t]he essential requirement to establish extortion is thus that

the victim retained 'some degree of choice in whether to comply

with the extortionate threat, however much of a Hobson's choice

that may be.'" (quoting United States v. Zhou, 428 F.3d 361, 371

(2d Cir. 2005))).       We do not find evidence that any of the union

members voluntarily abandoned either their spot in the hiring line

or their wages and benefits.      Rather, the evidence showed that the

victims   strenuously     resisted     whenever   any   takings   occurred.


33  Arguably the defendants waived the question of consent by
failing to raise it in their opening briefs.     United States v.
Torres, 162 F.3d 6, 11 (1st Cir. 1998) (noting that "issues raised
for the first time in an appellant's reply brief are generally
deemed waived"). At oral argument, however, the government did
not argue waiver and instead spent considerable effort arguing
against the defendants on the substance of this issue.          We
therefore do not see any prejudice to the government in taking up
the claim.   See also Thomas v. Arn, 474 U.S. 140, 155 (1985)
(recognizing that in instances of "nonjurisdictional waiver," the
Court of Appeals "may excuse the default in the interests of
justice").


                                      -59-
Without consent, the government may be able to prove a taking, but

it cannot prove extortion.

            When Flaherty found out he was barred from MCEC venues,

he immediately went down to BCEC to find out what was happening,

placed numerous calls to try to find help, and even after he

received the alleged threat from Perry, called "[a]nybody I knew

politically to try to help me out . . . [t]o try to get me back to

work."    If Perry took anything of value from Flaherty, it was

clearly not with Flaherty's consent.     The one thing he did testify

to consenting to give up was his right, as articulated by the

government, "to institute an action in court and to appear as a

witness free of any limitation by Local 82 or its agents in a

judicial proceeding involving assault and battery charges against

defendant     Joseph   Burhoe."    But   this   corresponds   to   the

government's LMRDA rights theory, not its wages and benefits

theory.     There is no connection between this consented-to taking

and the taking of Flaherty's wages and benefits.        The jury may

have found that Flaherty was able to return to work as a result of

this consented-to action, but that does not transform the property

obtained from his right to institute a court action into the wages

and benefits that he lost as a result of Perry's alleged actions.

            Similarly, Lee testified that, a few weeks after his

confrontation with Perry, he communicated his availability to work


                                  -60-
to GES and "was told right away there was nothing for me."

Undeterred, Lee continued to call in his availability to GES every

time it had a show.       As with Flaherty, the evidence falls short

of   showing    that   Lee's   wages    and    benefits   were    voluntarily

relinquished.    Lee persisted in trying to get work.            The jury may

have believed that Perry threatened him and that Perry later played

a role in reducing his hours, but this does not amount to a

consented-to taking of Lee's wages and benefits.                   Lee filed

multiple grievances against both GES and Freeman and gave every

indication that he was persisting in protesting the taking of his

spot in the hiring line.

            The Wellman count suffers the same defect.                Wellman

called in for work "every single time that they had a show."               He

did not consent to have his hours taken from him, even if the

government proved that they were in fact taken.                  Moreover, he

continued filing grievances against GES, so it cannot even be said

that   he   consented    to    stop   filing   grievances   (assuming     the

government was able to prove a connection between continuing to

protest the failure to uphold the 2003 Rule and the lost wages).

                  c.    Threats

            At oral argument the government emphasized that it did

not actually have to prove that any property was obtained with

anyone's consent, only that the defendants attempted to take


                                      -61-
property with the union members' consent because all of the counts

in the indictment alleged actual or attempted extortion.                The

government thus argues that all of the threats indicated above

(the physical threats/actual violence committed against Flaherty,

Lee, and Wellman, and the menacing presence at the 2009 CBA vote)

were attempts to communicate the threat that the victims must

consent to their property being taken to protect themselves from

actual violence or economic harm.           We reject the government's

theory.

           The defendants' threats must have the specific purpose

of inducing another to part with his or her property.             Coppola,

671 F.3d at 241.       Here, the government demonstrated that Perry

already had control over the union members' wages and benefits

before any of the alleged threats.         For this reason, for each of

the   threats   it   identifies,   the    government   argues   that   Perry

intended to communicate that further harm would result if the union

member persisted in opposing the alleged taking, or continued to

speak up against it.

           For example, the government alleges that Flaherty could

interpret Perry's response to his request for help with his

suspension as a threat that, "if Flaherty persisted in trying to

get back to work, and earn the wages and benefits that came with

it, Perry . . . would have him beaten," and that, "Perry used the


                                   -62-
threat of physical violence to attempt to silence Flaherty and to

obtain and redirect wages that could have been Flaherty's to

others."    Under this argument, however, what Perry's threats were

attempting      to     induce    Flaherty    to     part    with    was     Flaherty's

"persistence" and his "silence."              The government does not argue

what the relationship between this persistence or silence and

Flaherty's wages and benefits was, nor do we think it can posit

one.    Flaherty's wages and benefits had already been taken before

the    threat    and    were    returned    after    he    consented      to   give   up

something unrelated (his right to pursue a criminal action against

Burhoe).        There simply was no attempted taking of wages and

benefits of Flaherty; rather, there was a successful taking that

did not amount to extortion.

             Similarly, the government alleges that Perry's message

to Lee was "if Lee persisted in attempting to vindicate his

contractual right to preferential hiring, he would lose the ability

to work and earn wages entirely and might also be physically

harmed."        Again,     what    Perry     attempted      to     obtain      was    the

termination of Lee's persistence, although he failed to do so given

Lee's continued filing of grievances and persistent attempts to

obtain hours at GES.

             With regard to Wellman, the government argues that the

jury could have believed that the threat was that Wellman "could


                                       -63-
either accept the status quo -- under which Perry and Burhoe gave

some of the jobs and wages that should [have] gone to Wellman to

their friends, family, and supporters -- or he could have no jobs,

no wages, and possibly be hurt or killed."           This accounting is the

clearest   statement    of    the   government's    attempt   theory.         The

government's argument in each instance amounts to asking us to

assume that the threat was an attempt to obtain consent to the

status quo -- a state in which Perry already exercised considerable

influence over union members' wages and benefits.                 However one

might characterize such a surrender, it cannot reasonably be

portrayed as a consented-to surrender of wages and benefits under

the Hobbs Act.

           The government argues that during the 2009 CBA vote,

"Perry and Burhoe stood by the gate outside the union hall in a

calculated attempt to instill in the excluded members a fear of

physical   harm   if   they   persisted     in   their   effort   to   vote    or

otherwise influence the outcome of the vote."                 At most, this

indicates a threatened taking of a vote, which is also not a threat

to obtain wages and benefits.

           The fatal flaw in the government's theory of attempted

extortion of wages and benefits is that it fails to include a

meaningful difference between attempted extortion of wages and

benefits and attempted extortion of LMRDA rights.                 All of the


                                     -64-
threats identified above are more proximately connected to the

exercise    of   LMRDA   rights   (voting,     filing   of   grievances,

instituting legal actions) than they are to particular wages and

benefits.   Yet, as explained above, the government has waived the

argument that those rights constitute transferable property within

the meaning of the Hobbs Act.     Zannino, 895 F.2d at 17.    Requiring

only a link between nontransferable property and transferable

property (here the alleged link being the exercise of LMRDA rights

has an impact on wages and benefits) in order to transform a taking

of nontransferable property into Hobbs Act extortion would render

the holding in Sekhar weightless.        After all, the thing allegedly

extorted in Sekhar, "the general counsel's 'intangible property

right to give his disinterested legal opinion to his client free

of improper outside interference,'" was connected to transferable

property (an investment of money in a fund), but the property was

not of the kind contemplated under Hobbs Act extortion.          133 S.

Ct. at 2723, 2727.       Here the attempted extortion was at most

directed at rights to file grievances, pursue court actions and

vote.   Although the government may posit that there is a connection

between these rights and wages and benefits, attempted extortion

of the one cannot equate to attempted extortion of the second

without eliminating the distinctions made in Scheidler and Sekhar




                                  -65-
between   obtainable,      transferable       property   and   nonobtainable,

nontransferable property.

             For this reason, the threats the government identifies

constitute attempts at coercion rather than attempts at extortion.

Coercion is the use of "threats and acts of force and violence to

dictate and restrict the actions and decisions of [individuals]."

Scheidler,    537   U.S.   at   406.      Coercion   was   specifically   not

included in the Hobbs Act, indicating that Congress intended to

include the greater crime of extortion but not the lesser crime of

coercion.    Id.    All of the threats identified above were, at most,

directed at forcing individuals to abandon particular actions

(grievances, general opposition), but they cannot be construed to

have been attempts at obtaining property with the victims' consent,

particularly given that Perry already allegedly controlled the

victims' access to wages and benefits, with or without the threats.

             Ultimately, "[t]he Government's shifting and imprecise

characterization of the alleged property at issue betrays the

weakness of its case."      Sekhar, 133 S. Ct. at 2727.         We therefore

reverse Burhoe's convictions on counts 14 and 15 and Perry's

convictions on counts 14, 15, 17, 18 and 19.

            V. RACKETEERING AND REMAINING CONSPIRACY COUNTS

             Counts 1, 2 and 3 remain.          Burhoe and Perry were both

found guilty of count 3, which alleged that:


                                       -66-
       the defendants and their co-conspirators agreed to
       obtain property of various entities throughout
       Boston, including hotels, event planners, catering
       companies, pharmaceutical companies, hospitals, music
       entertainment companies, and nonprofit organizations,
       to wit: money to be paid as wages for imposed,
       unwanted, and unnecessary and superfluous services;
       with the consent of such entities, their officers and
       agents, which consent was induced by the wrongful use
       of actual and threatened force, violence, and fear of
       economic and physical harm to said entities and
       others.

We have, however, reversed the convictions on the extortion counts

with regards to Perry and all but count 4 (Four Pints) with regards

to Burhoe.   The convictions on count 3 can therefore only stand

if the facts concerning Four Pints, standing alone, can support

the government's conspiracy allegations.

          We find insufficient evidence to connect Perry to the

single remaining extortion count and we therefore reverse Perry's

conviction on count 3.   We also reverse with regards to Burhoe.

The facts presented by the government, in light of our reversal of

the other counts, indicate that if Burhoe committed extortion, he

extorted only one company, Four Pints.     The government presented

no evidence to support a finding that there was a conspiracy to

extort Four Pints.   The only evidence the government presented

with regards to Four Pints was the testimony of two of its owners,

who only spoke of an interaction with Burhoe.     While it is true

that Burhoe was not the only one to profit from Four Pints (the

checks cashed had different names in the payee line) this is

                               -67-
insufficient to prove an agreement between Burhoe and Perry, or

Burhoe and anyone else, to extort Four Pints.          United States v.

Morales-Machuca, 546 F.3d 13, 20 (1st Cir. 2008) (Hobbs Act

conspiracy requires "an intent to agree and an intent to commit

the substantive offense." (quoting United States v. Palmer, 203

F.3d 55, 63 (1st Cir. 2000))).

          Count   1   alleged   racketeering   and     count   2   alleged

racketeering conspiracy.    The government contended that Local 82

itself was a racketeering enterprise.      Having reversed all but one

of the extortion count convictions, we are left with at most one

racketeering act by Burhoe.     Because the government was required

to prove a "pattern of racketeering activity," which has been

defined as requiring at least two predicates, we find insufficient

evidence to support Burhoe and Perry's convictions on count 1.

Aetna Cas. Sur. Co. v. P & B Autobody, 43 F.3d 1546, 1561 (1st

Cir. 1994).    We also find insufficient evidence to meet the

government's burden as to count 2.        While it is unnecessary to

prove that the defendants committed two predicate offenses in order

to prove a racketeering conspiracy, the government does have to

prove that the defendants "agreed with one or more others that two

predicate offenses be committed."       Id. at 1562.    Because we find

that only one of the predicate acts might constitute extortion, we

find that the government provided insufficient evidence that the


                                 -68-
defendants agreed to engage in a pattern of racketeering activity.

We therefore reverse Burhoe and Perry's convictions on count 2.

       VI. PROHIBITION AGAINST CERTAIN PERSONS HOLDING OFFICE

              There is one remaining count of the indictment that we

have yet to consider.               Count 29 charged Burhoe and Perry with

violating 29 U.S.C. § 504(a), which prohibits persons with certain

criminal convictions from serving in particular capacities within

a union.      In relevant part, § 504(a) prohibits anyone convicted

of certain enumerated offenses from willfully serving, inter alia,

as a consultant, advisor, officer, director, trustee, member of

the    board,      or   "representative        in    any   capacity"   of    a     labor

organization       within    thirteen        years   after   the   term     after   the

imprisonment for that conviction ends.                     It further bars anyone

from willfully retaining such a person to serve in any of those

capacities in violation of the statute.                    The parties stipulated

that Burhoe had been convicted of a disqualifying crime and that

his imprisonment had ended within thirteen years before the conduct

at    issue   in    this    case.      The    defendants'     violations      of    this

prohibition hinges, therefore, on whether Burhoe was acting in one

of those particular capacities, even though he did not hold an

official union position.            The jury convicted both Burhoe and Perry

on this count.




                                         -69-
             Preliminarily, as we have either reversed or vacated all

the extortion convictions within the meaning of the Hobbs Act, we

find it necessary to state that nothing in our analysis of those

Hobbs Act counts casts doubt on the evidence showing that the

defendants       actually        threatened    certain     actions          for    certain

purposes.     While those actions may not be of a kind that suffices

to prove "wrongful" conduct under the Hobbs Act, they may still be

considered as to the separate question of whether Burhoe was acting

as a prohibited person, or whether Perry retained him as such.

             The defendants raise two principle contentions: 1) that

the government's evidence was legally insufficient to show that

Burhoe served as a union steward or representative in any capacity,

and 2) that the government failed to establish that Burhoe was not

eligible    to    serve     in    a   union   position.         As    to    their    first

contention, the defendants claim that Burhoe was not a qualifying

union representative within the meaning of § 504(a) as he never

held a formal union position, but rather acted as an unofficial

company     foreman.         The      government       disagrees,          arguing    that

§ 504(a)'s       "representative         in     any     capacity"          language     is

sufficiently       broad     to       encompass       service        as    an     informal

representative, and that it presented sufficient evidence that

Burhoe held himself out as a union representative, union members

and employers viewed him as such, and that Perry directed him to


                                         -70-
act accordingly.         The government's argument was perhaps best

addressed in its opening statement at trial.

          Burhoe acted as a representative of Local 82 in
          several ways. He acted as a representative of Local
          82 management when he extorted Ed Flaherty's ability
          to express his views about John Perry. He acted as a
          representative of Local 82 management when he extorted
          Robert Wellman's ability to testify on behalf of
          Edward Lee about Perry's assault in the BCEC.       He
          acted as a representative of Local 82 management when
          he provided muscle for members of Local 82 from coming
          into the union hall to exercise their equal right to
          democratic participation on the business of the union.
          He acted as a representative of Local 82 when he
          extorted    payoffs   for    superfluous,    unneeded,
          fictitious work from nonunion businesses, work they
          didn't need or want.        And Burhoe acted as a
          representative of Local 82 when he decided who got
          called to work for certain union employers in Boston.

            We review questions of statutory interpretation de novo.

United States v. Hartsock, 347 F.3d 1, 4 (1st Cir. 2003).             After

review, we decline the defendants' invitation to view § 504(a) so

narrowly    as    to    limit   its    application   to    official    union

representatives.       To the contrary, we view the "representative in

any capacity" language of § 504(a) as sufficiently broad to include

Burhoe's sustained de facto delegation and exercise of union

authority with Perry's knowledge.            Had the drafters of § 504(a)

sought to limit the application of the statute to only encompass

holders of official positions, they would have explicitly done so.

Nothing    in    the   statutory   language     suggests   such   a   narrow

interpretation.        See United States v. Int'l Bhd. of Teamsters,


                                      -71-
Chauffeurs, Warehousemen, and Helpers of America, AFL-CIO, 838 F.

Supp. 800, 813 (S.D.N.Y. 1993) (refusing to narrowly interpret

§ 504(a) to paid individuals); see also Brown v. United States,

334 F.2d 488, 492 (9th Cir. 1964), aff'd, 381 U.S. 437 (1965).

The clear language of § 504(a)(2) intentionally leaves open the

category of "representative of any capacity" as to distinguish it

from   the    other    official     positions      delineated     within    the

subsection.     The broader interpretation is consistent with the §

504(a)'s     intent    to    prevent     persons   with    certain     criminal

convictions from exerting power within labor unions.                 See Brown,

334 F.2d at 492.

             Viewing   the    evidence    presented   in    the   light    most

favorable to the verdict, United States v. Walker, 665 F.3d 212,

220 (1st Cir. 2011), we find that the evidence presented by the

government was sufficient to show that Perry used Burhoe as a

qualifying representative of the Union in a de facto capacity,

falling within the meaning of § 504(a).

             We turn to the defendants' second contention that the

government failed to establish that Burhoe was ineligible to serve

in a union position.        Section 504(a) establishes exceptions to the

prohibition on holding office by providing that it applies unless,

prior to the end of the thirteen year bar, either the defendant's

citizenship rights are restored (if they had been revoked because


                                       -72-
of the underlying conviction) or the sentencing court for the

underlying      conviction       determines       that      the     defendant     may

nevertheless serve as a union official.               The defendants argue that

this "unless" clause establishes an element of the crime, and the

government's failure to offer any evidence as to this element

renders   the    evidence    insufficient       to    support      the   conviction.

While neither defendant states that the "unless" clause applies to

Burhoe, they suggest that the government was required to present

some evidence to establish the alleged element.                     The defendants

point to two statutes in which an "unless" clause establishes an

element of the crime that the government must affirmatively prove:

8 U.S.C. § 1326, criminalizing reentry into the United States

unless the Attorney General consents to reentry, see United States

v. Earle, 488 F.3d 537, 539-46 (1st. Cir. 2007), and an obsolete

Washington      D.C.   statute    from    1967,      D.C.   Code    Ann.   §   22-201

(repealed 2003), criminalizing abortion unless necessary for the

mother's health.       See United States v. Vuitch, 402 U.S. 62, 67-71

(1971).

             The government counters that § 504(a)'s "unless" clause

does not establish an element of the crime, but rather constitutes

an affirmative defense that the defendants bear the burden to

prove.    The government equates the current case to our finding in

United States v. Bartelho, in which we held that a showing that


                                         -73-
the defendant's civil right to carry had not been restored was not

an element of 18 U.S.C. § 921(a)(20)'s prohibition of certain

persons to possess a firearm, 71 F.3d 436, 439-440 (1st Cir. 1995).

Therefore,     the   government       contends     that   the    district   court

properly held that the government was under no obligation to prove

"the non-restoration of" Burhoe's rights.

              Because the defendants failed to previously object to

this issue, we review for plain error, United States v. Ponzo, 853

F.3d 558, 570 (1st Cir. 2017), requiring that the defendants meet

the onerous task of showing both that any error was clear or

obvious, and that it affected their substantial rights.                     United

States   v.    Karmue,   841   F.3d    24,    27   (2016);   United   States   v.

Savarese, 686 F.3d 1, 12 (1st Cir. 2012).                 They fail to do so.

The defendants have failed to show that the "unless" clause of

§ 504(a) clearly or obviously sets forth an additional element of

the offense.     We note that the defendants did not challenge either

the indictment or the jury instructions given by the district court

on count 29 with respect to the fact that neither included the

"unless" clause as an element of the offense.                   In addition, the

defendants' own proposed jury instructions as to count 29 failed

to list this "unless" clause as an element of the offense.                     In

light of this acquiescence, we struggle to find a clear or obvious

error. See United States v. Ríos-Hernández, 645 F.3d 456, 463 (1st


                                       -74-
Cir. 2011) (finding no clear or obvious error where defendant

acquiesced to characterization of prior convictions as crimes of

violence); see also United States v. Turbides-Leonardo, 468 F.3d

34, 39 (2006) (finding no clear or obvious error where defendant

seemingly acquiesced to the PSI report and the district court

accordingly sentenced the defendant).          The plain language of the

statute reasonably lends itself to the same conclusion reached by

the district court.    Thus, to the extent that the district court

erred at all, that error was not plain.             See United States v.

Marcano, 525 F.3d 72, 74 (1st Cir. 2008).

           Finding the evidence presented at trial sufficient to

convict Burhoe and Perry of violating 29 U.S.C. § 504(a), we

refrain   from   disturbing   the    jury's     verdict   and   affirm   the

defendants' convictions as to Count 29.

                          VII.      CONCLUSION

           For the reasons stated above, we REVERSE Perry counts 1,

2, 3, 11, 14, 15, 17, 18 and 19.           We REVERSE Burhoe counts 1, 2,

3, 5, 7, 13, 14, 15, and 19.        We VACATE AND REMAND Burhoe count

4.   We AFFIRM Burhoe and Perry count 29.




                                    -75-